Title: From Alexander Hamilton to James Triplett, 30 August 1799
From: Hamilton, Alexander
To: Triplett, James


          
            Sir,
            New York August 30. 1799
          
          I have received your letter of the nineteenth of this month.
          It is a delicate point to determine, in a case of this nature how far  to give credit to the testimony of a non commissioned against a commissioned officer is entitled to credit—It will be of importance to know whether the money has been applied to any particular purpose proper object— how the money may have been disposed of by Major Rivardi and particularly whether — has been applied to its proper object. I would thank you therefore for any information on this subject which you may be able to collect—
          With great consideration I am, Sir &c: &c:
        